Citation Nr: 1222651	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  03-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for alcohol and substance abuse as secondary to service connected major depressive disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which, in pertinent part, denied the Veteran's claim for service connection for alcohol and substance abuse.

A review of the Virtual VA paperless claims processing system does not reveal documents pertinent to the claim on appeal.

The Board remanded the instant matter in April 2005, February 2008 and March 2012.

In its May 2012 Informal Hearing Presentation, the Veteran's representative appears to raise a claim for an increased rating for major depressive disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The evidence of record is in equipoise as to whether the Veteran's alcohol and substance abuse is related to his service connected major depressive disorder.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for alcohol and substance abuse as secondary to service connected major depressive disorder have been met.  38 U.S.C.A. §§ 105, 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304, 3.310 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a). 

An alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service connected disability can be service connected for compensation.  Allen v. Principi, 237 F.3d 1368, 1376, 1381 (Fed. Cir. 2001) (explaining that 38 U.S.C.A. § 1110 (West 2002) does not preclude compensation for an alcohol or drug abuse disability acquired on a secondary service connection basis).  A veteran must adequately establish that, through clear medical evidence, an alcohol or drug abuse disability is secondary to or caused by a primary service connected disorder and not due to willful wrongdoing.  Id.  Compensation is precluded in only two situations: (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  Id. at 1376.  The term "primary" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id. 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Alcohol and Substance Abuse Claim

The Veteran contends that his service connected major depressive disorder caused or worsened his alcohol and substance abuse.

A September 1971 service entrance examination and a November 1972 service discharge examination were negative for any relevant abnormalities.  The Veteran reported denied having any drug or narcotic habit or an excessive drinking habit in a November 1972 discharge Report of Medical History (RMH).  The November 1972 examiner noted that the Veteran had used several unspecified "drugs;" the nature of this drug use was not clear and the examiner may have been referring to medication prescribed to the Veteran.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any alcohol or substance abuse disorder.

Service personnel records document that the Veteran was separated from service as he was unsuitable for military duty.  A November 1972 Memorandum indicated that his performance had been characterized by the "intentional shirking of his duties and by behavior rendering him repeatedly subject to disciplinary action" and that he "expressed [the] desire to begin the use of drugs or narcotics in an attempt to expedite his elimination from service."  A September 1972 Memorandum detailed his disciplinary history, including operating a motor vehicle without a valid operator's license, damaging government property, throwing water balloons at local nationals and being an accessory to an assault.

An August 1987 private discharge summary reflected the Veteran's reports that he began using cocaine in 1972 and that he used heroin, alcohol, marijuana and amphetamines in the past.  Discharge diagnoses included cocaine withdrawal, cocaine dependence and alcohol dependence.

A September 1998 VA treatment note contained an impression of a history of polysubstance abuse.

A January 2001 VA treatment note reflected the Veteran's reports that he began drinking daily after he returned from service.  He began using cocaine at that time.

A February 2001 private treatment note contained a diagnosis of alcohol/cocaine abuse in remission.

An April 2002 VA treatment note reflected the Veteran's reports of a history of cocaine and alcohol abuse and that he used these substances to "block things out."  Diagnoses included alcohol dependence and cocaine dependence in full remission.

An October 2002 private discharge summary reflected the Veteran's reports of the ongoing and problematic use of cocaine and alcohol from the age of 19 to the age of 45.  Although he first drank alcohol at the age of 16, he did not begin using alcohol regularly until the end of service at age 19.  He also abused speed, Quaaludes and marijuana during service and continued to use cocaine and alcohol daily after service.  He became sober approximately three years ago but has had several relapses on beer and alcohol, with the most recent relapse occurring one week ago. Discharge diagnoses included alcohol abuse, a history of alcohol dependence, a history of cocaine dependence and a history of the abuse of prescription benzodiazepine medications.

A February 2003 private discharge summary indicated that the Veteran's diagnosed cocaine dependence, alcohol dependence and benzodiazepines abuse were all in forced remission due to his incarceration.

A December 2003 private problem list indicated that the Veteran's alcohol abuse began in his teens and that his substance abuse began at age 24.

A February 2009 VA examiner noted that the Veteran could not attend a scheduled examination due to his incarceration.  Although attempts were made to evaluate him in prison, the examination was not scheduled.  The examiner opined that he could not offer an opinion regarding the etiology of the Veteran's psychiatric disabilities without resorting to mere speculation based upon the currently available evidence and recommended that a VA examination be scheduled upon the Veteran's release.

A May 2010 VA psychological examination reflected the Veteran's reports of past alcohol and substance abuse.  Following this examination and a review of the Veteran's claims file, diagnoses of alcohol dependence and cocaine dependence, both in sustained full remission, were made.  The examiner opined that the Veteran's substance abuse was not secondary to his diagnosed major depressive disorder.

A December 2010 private treatment summary contained diagnoses of opiod type dependence, cocaine dependence and alcohol dependence.

In an April 2011 statement, the Veteran wrote that he self-medicated with alcohol and drugs due to his psychological symptoms.  His symptoms worsened after service.

A January 2011 VA treatment note reflected the Veteran's reports that he had been clean and sober for the past six years.

An April 2012 VA mental disorders Disability Benefits Questionnaire (DBQ) reflected the Veteran's reports that he had used drugs and alcohol in the past to alleviate his depressive symptoms and anxiety.  He had been clean and sober for eight years.  Following this examination and a review of the Veteran's claims file, a diagnosis of recurrent major depressive disorder was made.  The examiner opined that it was at least as likely as not that the Veteran's service connected major depressive disorder was the cause of his alcohol and/or substance abuse in the past (Veteran was now clean and sober).

The Veteran has a current disability as he has been diagnosed with a variety of substance abuse disabilities.  In order for his current disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and a service connected disability; direct service connection for this disability is prohibited as a matter of law.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§  3.301, 3.310; Shedden and Hickson, supra.  The Board notes that although the Veteran's substance abuse has been characterized as being in remission by his treatment providers, including the April 2012 VA examiner, the requirement of a current disability has been satisfied as this disability had been active during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 312 (2007). 

A May 2010 VA examiner opined that the Veteran's substance abuse was not secondary to his diagnosed major depressive disorder.  In contrast, an April 2012 VA examiner opined that the Veteran's service connected major depressive disorder was the cause of his alcohol and/or substance abuse.  Both examiners noted a review of the Veteran's claims file prior to rendering their opinions.  A February 2009 VA examiner was unable to offer any opinion absent a physical examination.  No other competent medical opinions have been submitted.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the April 2012 VA opinion.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for alcohol and substance abuse as secondary to major depressive disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for alcohol and substance abuse as secondary to service connected major depressive disorder is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


